       Case 1:19-cv-04509-LGS-KNF Document 35 Filed 10/06/20 Page 1 of 1
                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street
                                                        New York, New York 10007

October 5, 2020                 The application is GRANTED. By November 16, 2020, the Commissioner
                                shall respond to Plaintiff's motion for fees and expenses under the EAJA in
By ECF                          accordance with the Individual Rules. The Clerk of Court is respectfully
                                directed to close the docket entry at #30.
Hon. Lorna G. Schofield
United States District Judge SO ORDERED
Thurgood Marshall
United States Courthouse     Dated: October 6, 2020
40 Foley Square                     New York, New York
New York, NY 10007

                Re:     Fields v. Commissioner of Social Security,
                        No. 19 Civ. 4509 (LGS) (KNF)

Dear Judge Schofield:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
defendant in the above-referenced action brought pursuant to 42 U.S.C.
§ 405(g), in which Plaintiff challenges a decision to deny Plaintiff’s application for benefits.

                I respectfully write to request a 30-day extension of the time for the Commissioner
to file a response to Plaintiff’s motion for fees and expenses under the Equal Access to Justice Act
(the “EAJA”), from October 16, 2020, to Monday, November 16, 2020, to allow time for the
parties to discuss potential settlement of Plaintiff’s claim under the EAJA without further motion
practice.

                Plaintiff consents to this request for an extension, and this is the first request for an
extension of time to respond to Plaintiff’s motion for fees and expenses under the EAJA. I thank
the Court for its consideration of this request.

                                                Respectfully,

                                                AUDREY STRAUSS
                                                Acting United States Attorney

                                                  /s/ Elizabeth J. Kim
                                        BY:     ELIZABETH J. KIM
                                                Assistant United States Attorney
                                                Tel.: (212) 637-2745
                                                elizabeth.kim@usdoj.gov

cc: Daniel Berger, Esq. (by ECF)
    Attorney for Plaintiff
